Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Corrected Notice of Allowance includes new amendments to the claims of 07/20/2022 in addition to those included in the Notice of Allowance mailed on 08/10/2022

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2022 has been considered and does not affect patentability. 

Election/Restrictions
Claims 1-8 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-31, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/10/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
At the end of claim 13, delete “isocyanate-reactive functionalities selected from the group consisting of a thio group, a hydroxyl group and an amino group” and insert in its place “hydroxyl groups”. 
In claim 15 lines 15-16, delete “independently selected from the group consisting of a thio group, a hydroxyl group and an amino group” and insert in its place “hydroxyl groups”.
In claim 15 line 14, delete “from 1 to 100” and insert in its place “from 2 to 20”.
Cancel claim 21. 

	(The following amendments were included in the Notice of Allowance mailed on 08/10/2022)
Cancel claims 18-20.
In claim 21 line 2, delete “0.1% to 50%” and insert in its place “7% to 20%”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art discloses composition with the claimed elements (or very similar elements) but with a much broader polysiloxane content in the polyurethane compared to the claims. See the previous rejections over Wang et al (CN 106832184 A) and Weiss et al (US 20130004454 A1). These references are either vague towards the polysiloxane content or prefer a higher amount than the claims. Applicant has shown in the examples in the specification that the claimed content range of polysiloxane in this polyurethane composition results in improved tensile strength, elongation at break and tensile strength at break compared to polyurethanes with higher contents of polysiloxane. In particular the elongation at break would be expected to be lowered by decreasing the polysiloxane content.
Claims 18-21 are canceled because they fail to further limit claim 1 upon which they depend. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766